United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2571
                          ___________________________

                                      Jay Abraham

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                              Drivers Management, LLC

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                               Submitted: March 7, 2014
                                 Filed: April 7, 2014
                                    [Unpublished]
                                   ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

        After Drivers Management, LLC (Drivers), terminated the employment of one
of its truck drivers, Jay Abraham, he brought a lawsuit under Title VII and Nebraska
law claiming, as relevant to this appeal, that Drivers terminated him on the basis of his
national origin. The district court1 granted summary judgment to Drivers, and
Abraham appeals. Upon careful de novo review, we conclude that a jury would be
unable to find, based on the evidence in the summary judgment record, that Drivers’
reasons for terminating Abraham were a pretext for national-origin discrimination.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                        -2-